Citation Nr: 0916865	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-03 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from July 1957 to July 
1977.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

A videoconference hearing was held in March 2009 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

As set forth in more detail below, a remand is required with 
respect to the issue of entitlement to service connection for 
a heart disability.  This issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The evidence is in equipoise as to whether the appellant's 
current lung disability is related to his active service.


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, a lung 
disability was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2008).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
In this case, in light of the favorable decision below, the 
Board finds that any deficiency in VA's VCAA notice or 
development actions is harmless error.


Background

The appellant's service personnel records show that he served 
as a fire protection specialist for nearly 20 years.  

His service treatment records show that in November 1973, he 
was treated for bacterial pneumonia.  In May 1974, he was 
treated for a chest cold.  

In June 1975, he was examined after fighting a chemical fire 
for approximately five hours.  He reported acute eye pain and 
inhalation of fumes.  The assessment was chemical burns of 
the eyes.  Two days later, he again sought treatment, stating 
that he had ingested fumes while fighting a fire two days 
prior.  Examination showed that the appellant's throat was 
red and the examiner noted dry coarse rales in the right 
lower lobe.  The assessment was rule out pneumonia and 
bronchitis.  The following day, the appellant complained of 
symptoms such as a productive cough.  The lungs revealed 
diminished breath sounds in the left base.  The impression 
was bronchitis.

At his January 1977 military retirement medical examination, 
the appellant's heart, lungs, and chest were normal on 
clinical evaluation.  A chest X-ray was normal, as was an 
EKG.  On a report of medical history, the appellant denied a 
history of asthma, shortness of breath, pain or pressure in 
his chest, a chronic cough, and heart trouble.  

In August 2003, the appellant submitted a claim of service 
connection for a lung disability, which he theorized could be 
due to a number of causes, including exposure to 
extinguishing agents or asbestos from fire suits, or from 
smoke inhalation.  

In support of his claim, the appellant submitted private 
medical records, dated from September 1979 to February 2008.  
In pertinent part, these records show that in November 1982, 
the appellant was hospitalized for treatment of pneumonia.  
At that time, he reported that he had had pneumonia 5 times 
in the past 9 years, including a period of hospitalization in 
1977.  

Subsequent clinical records document numerous episodes of 
treatment for pneumonia, upper respiratory infections, and 
bronchitis, including multiple periods of hospitalizations.  
X-ray reports dated between 1982 and 1996 note impressions 
such as pneumonia, stable infiltrates, hyperexpansion, COPD, 
residual post-inflammatory scarring from previous pneumonia, 
and chronic bronchiectasis.  During an episode of treatment 
in January 1994, the appellant reported that he had had 
pneumonia approximately 15 times in the past two years.  He 
indicated that he had been exposed to chemicals as a 
firefighter quite a number of years ago and felt that this 
may be the cause of his lung problems.  The impression was 
pneumonia.  

In a letter received in March 2005, the appellant's physician 
indicated that the appellant had a history of chronic 
respiratory infections, bronchitis, and pneumonias since 
receiving a blast of chlorobromomethane directly to his face.  
This accident occurred in 1975 while trying to fill a fire 
extinguisher.  The appellant's physician indicated that the 
appellant was now unable to be around any fumes and had to 
use caution in daily life.  The physician indicated that if 
the appellant was exposed to irritants, he was highly likely 
to develop an infection.  The physician indicated that it was 
his opinion that the appellant's lung condition is as likely 
as not a result of his chemical exposure during service.

The appellant underwent VA medical examination in June 2005.  
He reported that in 1975, while he was servicing fire 
extinguishers, he inhaled the fumes of the extinguishing 
agent, CB.  He indicated that he was treated in the emergency 
room for inhalation of chemicals as well as eye burns.  Two 
weeks later, he developed pneumonia.  Since that time, the 
appellant reported that he had had pneumonia on a frequent 
basis.  He used to get it once every two years, but now had 
been getting it once or twice yearly.  The diagnosis was 
history of recurrent pneumonia with normal exam.  A 
subsequent chest X-ray showed infiltrates in the left upper 
lobe, representing active disease.  After reviewing the 
claims folder, the examiner concluded that the appellant's 
history of recurrent pneumonia was not likely due to inhaling 
fumes in service.  

In support of his claim, the appellant thereafter submitted 
materials obtained from the internet noting the human health 
effects of chlorobromomethane, including possible lung 
irritation from acute exposures at high levels.  In April 
1999, the EPA reportedly disapproved its use for a number of 
applications, including as a fire-fighting substitute for 
halon 1301.  

In a September 2007 letter, the appellant's physician, a 
respiratory specialist, indicated that the appellant had a 
history of recurrent pneumonia every two years beginning in 
1975.  He indicated that although the appellant was not 
dyspneic at rest, he did exhibit increasing dyspnea with 
activities.  He noted that the appellant had never smoked.  
In 1975, the appellant was reportedly exposed to a large dose 
of chlorobromomethane and also had intermittent exposure to 
asbestos dust from fire suits.  The physician explained that 
he appellant definitely had lung abnormalities which limited 
his activities and his bronchiectasis could contribute to 
recurrent infections.  He also definitely had asbestos 
related lung disease contributing to his symptoms.  However, 
the physician indicated that the etiology of the appellant's 
COPD and emphysema was unclear.  In that regard, he noted 
that the appellant had never smoked.  While exposure to 
chemicals and fumes could cause lung problems, he did he did 
not have enough information to ascertain which specific 
chemicals had caused the appellant's lung problems.  

At a May 2008 VA medical examination, the appellant reported 
a history of exposure to a toxic extinguishing agent in 
service in 1975.  He reported that he had since had a history 
of chronic pneumonia, approximately every two years.  He 
could not be in cold weather nor could he be exposed to 
chemicals.  The VA examiner concluded that the appellant had 
mild COPD which was not related to possible asbestos exposure 
during service.  He indicated that there was no evidence of 
asbestosis on examination.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

Generally, in order to establish service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, the appellant contends that he developed a 
chronic lung disability as a result of his exposure to 
chemicals and smoke during the course of his military duties 
as a fire fighter.  

As discussed above, the appellant's service treatment records 
confirm that in June 1975, he was treated for bronchitis 
after he inhaling fumes while fighting a fire.  Additionally, 
he has submitted medical opinions from two of his physicians, 
one of whom is a respiratory specialist.  In the March 2005 
medical opinion, the appellant's physician indicated that it 
was his opinion that the appellant's current lung disability 
is as likely as not a result of his chemical exposure during 
service.  Similarly, in the September 2007 medical opinion, 
the appellant respiratory specialist indicated that the 
appellant's exposure to various chemicals and fumes during 
service could have caused his current lung abnormalities, 
although he had insufficient information upon which to state 
which particular exposure had caused the problem.  

On the other hand, the Board observes that the record 
contains two VA medical examination reports, both completed 
by the same physician.  In both opinions, the VA examiner 
concluded that the appellant's lung disability (diagnosed as 
history of recurrent pneumonia in June 2005 and mild COPD in 
May 2008) were not due to inhaling fumes in service.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the rules on expert witness testimony delineated in 
the Federal Rules of Evidence provide "important, guiding 
factors to be used by the Board in evaluating the probative 
value of medical opinion evidence."  Nieves-Rodriguez, 22 
Vet. App. at 302.  These factors are: 1) The testimony is 
based upon sufficient facts or data.  In other words, is the 
medical professional informed of sufficient facts upon which 
to base an opinion relevant to the problem at hand?; (2) the 
testimony is the product of reliable principles and methods; 
and (3) the expert witness has applied the principles and 
methods reliably to the facts of the case.  In other words, 
most of the probative value of a medical opinion comes from 
its reasoning.  A medical opinion is not entitled to any 
weight "if it contains only data and conclusions."  Nieves- 
Rodriguez, 22 Vet. App. at 304.

The Board has carefully considered these conflicting medical 
opinions.  All the clinicians who provided opinions in this 
case are physicians and therefore clearly competent to 
comment on the question at issue in this case, although the 
appellant's respiratory physician may have additional 
expertise, given his specialty.  Unfortunately, however, none 
of the physicians provided a rationale for his conclusions, 
which frustrates the Board's ability to analyze these 
opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 
(2007) (noting that "a mere conclusion by a medical doctor 
is insufficient to allow the Board to make an informed 
decision as to what weight to assign to the doctor's 
opinion").  Nonetheless, all the physicians' opinions appear 
to be informed of relevant facts, namely the appellant's 
accurate description of his in-service chemical exposure as 
well as his history of recurrent lung symptoms.  

Moreover, the Board observes that in addition to the service 
connection requirements set forth under Hickson, there are 
alternative methods of establishing service connection under 
38 C.F.R. § 3.303(b).  For example, a claimant may establish 
service connection by chronicity.  Chronicity is established 
if the claimant can demonstrate (1) the existence of a 
chronic disease in service and (2) present manifestations of 
the same disease.  See Savage v. Gober, 10 Vet .App. 488, 
495-97 (1997).  Alternatively, the claimant may establish 
service connection by continuity of symptomatology.  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 
Vet. App. at 495.

In this case, the appellant service medical records document 
treatment for bronchitis, pneumonia, and a chest cold on at 
least three occasions, beginning in 1973.  In addition, as 
delineated in detail above, there are multiple notations in 
the post-service medical evidence documenting that the 
appellant's recurrent pneumonia persisted after his 
separation from service.  His physician has confirmed that 
the appellant has had a history of chronic respiratory 
infections which began in service.  Thus, it appears that the 
appellant's current lung disability is a present 
manifestation of the condition recorded during service.  
Although the medical opinions in this case indicate that the 
etiology of the appellant's current lung disability is 
unclear, the fact remains that such lung disability appears 
to have begun in service and has continued to the present 
time.  38 C.F.R. § 3.303(b).

As noted above, under the benefit-of-the-doubt rule, for the 
appellant to prevail, there need not be a preponderance of 
the evidence in his favor, but only an approximate balance of 
the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Rather, the evidence is deemed to be at 
least in relative equipoise as to whether the appellant's 
current lung disability is of service origin.  Thus, service 
connection for a lung disability is warranted.


ORDER

Entitlement to service connection for a lung disability is 
granted.


REMAND

The appellant also seeks service connection for a heart 
disability, which he claims is causally related to or 
aggravated by his now service-connected lung disability.  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability, 
which is proximately due to, or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a non service-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

Based on the evidence of record, the Board finds that a VA 
medical examination is necessary to clarify the nature and 
etiology of the appellant's heart disability.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the 
four elements to consider in determining whether a VA medical 
examination must be provided).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
his current heart disability.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  After examining the 
appellant and reviewing the claims 
folder, the examiner should provide an 
opinion, with supporting rationale, as to 
the whether it is at least as likely as 
not that the appellant's current lung 
disability is either causally related to 
aggravated by his service-connected lung 
disability.  The examiner is advised that 
the term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

2.  After the above development has been 
completed, and after conducting any 
additional development deemed necessary, 
the RO should review all the evidence of 
record in readjudicating the appellant's 
claim.  If the appellant's claims remain 
denied, he and his representative should 
be provided with a supplemental statement 
of the case and an opportunity to 
respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


